t c memo united_states tax_court william m leggett petitioner v commissioner of internal revenue respondent docket no filed date william m leggett pro_se monica j miller for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in an dollar_figure addition_to_tax pursuant to sec_6651 on and a dollar_figure addition_to_tax pursuant to sec_6654 on unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner’ sec_2001 federal_income_tax the issues for decision are whether income received by petitioner in is taxable whether petitioner is liable for self-employment_tax for whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for whether petitioner is liable for an addition_to_tax pursuant to sec_6654 for and whether to impose a penalty pursuant to sec_6673 findings_of_fact pursuant to rule f some of the facts have been deemed stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in florida petitioner’s prior tax_court case in date petitioner participated in a trial before this court regarding his and tax years trial the issues in the trial regarded unreported income deficiencies delinquency additions to tax and estimated_tax additions to tax for and petitioner did not dispute receiving the moneys listed in the statutory_notice_of_deficiency for and he merely disputed that these amounts met the definition of income before the trial petitioner sent respondent a request for admissions respondent responded to the request for admissions but petitioner was not satisfied with respondent’s answers for example petitioner asked respondent to ‘admit that no statute contained in title_26 of the u s code--united states code makes petitioner liable for the tax in the instant action with which--which made him a taxpayer ’ respondent responded ‘denies and alleges that petitioner knows that he is liable for federal_income_tax ’ based on the fact that in previous years petitioner filed tax returns during the trial petitioner asked the court to give him a definition of income and petitioner stated that he was pursuing his case in an effort to find out what is taxable_income the court referred petitioner to sec_61 and advised petitioner that money and other goods received in exchange for his personal services are taxable_income after learning that petitioner had not filed federal_income_tax returns for and the court admonished petitioner that he needed to file his returns and that it was not too late the court advised petitioner you have been duped and petitioner responded i know the court admonished petitioner not to let this situation happen again at the trial the court rendered a bench opinion we sustained revised lowered deficiencies of dollar_figure and dollar_figure for and respectively we sustained the dollar_figure deficiency for determined in the notice_of_deficiency we also sustained the additions to tax the court based our holding on the invalidity of the taxpayer’s arguments with regard to the nontaxability of the income received from his air-conditioning and heating business the court further noted the evidence is also clear and overwhelming that the taxpayer has somehow bought on to some tax_protester scheme we concluded by stating hopefully he petitioner will be anxious to pay his full share of taxes in the years ahead and file his returns timely and avoid the situation he’s currently in petitioner’s current tax_court case during petitioner was married to martha leggett petitioner failed to file federal_income_tax returns for and in petitioner received social_security_benefits of dollar_figure in petitioner received dollar_figure from maronda homes inc maronda and dollar_figure from rain-tile roofing inc rain- tile in exchange for personal services rendered i deficiencies opinion generally respondent’s deficiency determinations set forth in the notices of deficiency are presumed correct and petitioner bears the burden of showing the determination is in error rule a 290_us_111 sec_7491 however shifts the burden_of_proof to the commissioner with respect to a factual issue affecting the tax_liability of a taxpayer who meets certain preliminary conditions petitioner failed to cooperate with respondent and did not produce any credible_evidence with respect to any matter in this case see sec_7491 furthermore petitioner did not claim that sec_7491 applies accordingly sec_7491 does not apply in this case a taxable_income pursuant to rule f petitioner has admitted receiving the income in issue petitioner however testified at trial that he did not believe he received social_security_benefits of dollar_figure in 2001--the amount he is deemed to have stipulated to pursuant to rule f he testified that he thought his monthly check in was for dollar_figure--which would total dollar_figure for petitioner relies on his own testimony to establish this lower amount petitioner’s testimony was conclusory and not credible under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 furthermore petitioner did not introduce into evidence his social_security checks or any documents establishing the amount of his social_security checks if a party fails to introduce evidence within that party’s possession we may presume the evidence would be unfavorable to that party 6_tc_1158 affd 162_f2d_513 10th cir petitioner’s only argument regarding the taxability of the income in issue is a shopworn argument characteristic of tax- protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent’s determination regarding the amount of taxable_income received by petitioner b self-employment_tax sec_1401 imposes self-employment_tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from the carrying on of any trade_or_business by such individual less allowable deductions attributable to such trade_or_business respondent determined that petitioner’s income from maronda and rain-tile is subject_to self-employment_tax petitioner’s only argument is a shopworn argument characteristic of tax- protester rhetoric that has been universally rejected by this and other courts accordingly we sustain respondent’s determination regarding petitioner’s liability for self-employment_tax ii additions to tax sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or penalty is appropriate swain v commissioner supra pincite the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite a sec_6651 respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 for sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect petitioner did not file a return for accordingly respondent has met his burden of production for the sec_6651 addition_to_tax for petitioner has not established that his failure to timely file for was due to reasonable_cause see higbee v commissioner supra pincite accordingly petitioner is liable for the sec_6651 addition_to_tax for b sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax respondent submitted no evidence that petitioner failed to pay estimated_tax for furthermore the stipulations do not establish that petitioner failed to pay estimated_tax for accordingly we conclude that respondent has not satisfied his burden of production regarding this issue and petitioner is not liable for the addition_to_tax pursuant to sec_6654 for iii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner’s only argument in this case was that his income was not taxable petitioner was advised at the trial and at the trial of the instant case of the code provisions regarding the taxability of his income we advised petitioner at the trial that his arguments were frivolous we conclude petitioner advanced frivolous and groundless positions in these proceedings we also are convinced that petitioner instituted the proceedings primarily for delay in addition to again advancing an argument the court advised him was frivolous at the trial and the instant trial petitioner stated well i don’t have enough information to refute anything at this point we advised petitioner at the trial that his arguments were frivolous and we admonished him against advancing them again our admonition at the trial was insufficient to deter petitioner from returning to the court and advancing the same frivolous and groundless position in the instant case furthermore respondent advised petitioner by letter of the provisions of sec_6673 but it also was insufficient to deter petitioner from returning to the court and advancing a frivolous and groundless position in the instant case accordingly in light of the fact that petitioner took frivolous or groundless positions in this proceeding and instituted this proceeding primarily for delay pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing decision will be entered for respondent
